Citation Nr: 9933681	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  93-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his parents


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
November 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  The veteran then 
relocated to Alabama, and the claim has been processed 
through the Montgomery RO.


REMAND

A hearing was held in February 1997, in Montgomery, Alabama, 
before Jack W. Blasingame, the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and 
included in the claims folder for review.

In June 1997, the Board issued a decision that found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a mental condition.  Upon receiving 
notification of that decision, the veteran appealed to the 
United States Court of Veterans Appeals (hereinafter the 
Court).  [The name of the Court has since been changed to the 
United States Court of Appeals for Veterans Claims.]  On 
October 8, 1998, in the case of [citation redacted], the Court vacated and remanded 
the Board's June 1997 decision.  

Specifically, the Court held that the claim should be 
remanded and the case decided based on the pronouncements 
made by the U.S. Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  This case 
overturned the test for new and material evidence pronounced 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
While the case was being reviewed by the RO in accordance 
with Hodge, the veteran's attorney requested hearing before 
the Board prior to the issuance of a decision on the merits 
of the claim. 

Accordingly, the case is REMANDED:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the governing procedures for scheduling 
such hearings.  The case should then be 
returned to the Board, if in order, after 
completion of the necessary procedures.

The appellant is also put on notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











